Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Comment on Amendment
 Although the top line of each page of the amendment refers to another application, the contents of the amendment clearly pertains to the instant application and therefore the amendment is being accepted and examined as such.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things:  A computing device comprising: an array of processing elements mutually connected to perform single instruction multiple data (SIMD) operations;….; and a cache plurality of caches connected to each processing element to cache data related to the SIMD operations, wherein each cache is associated with a different block of the memory cells, wherein a first cache of a first processing element is connected to a second cache of a second processing element that is adjacent the first processing element in the array of processing elements.  
The closest prior art includes Stewart (patent application publication No. 204/0133750 and Shi (patent application publication No. 2015/0310311)  and Dorojevets (patent application publication No. 2005/0226337).
Stewart taught  A computing device comprising: a plurality of rows of processing elements(275) (e.g., see fig. 3, and paragraphs 0028 and 0033) to perform single instruction multiple data (SIMD) operations(e.g., see paragraph 0117), wherein the processing elements of each row are mutually connected to share data (e.g., see figs. 2,3) ; Shi taught a row arithmetic logic unit (ALU) at each row of the plurality of rows of processing elements, the row ALU of a respective row being configured to perform an operation with processing elements of the respective row. (e.g., see paragraph 0033 and figs. 1,6)[row processor array (RP) provides the row arithmetic logic units at each of rows of processing elements (PEs) where the row processor(s) include 8-bit ALU (46)(e.g., see paragraph 0046 and fig. 5) the perform grey scale morphological operations and image feature extraction and extraction of coordinates of winning SOM neuron (e.g., see paragraph 0033)]. Shi taught wherein the row ALU (RP) is connected to end-most processing elements of the respective row (e.g., see figs. 1,6).
 Shi taught wherein the row ALU is configured to perform addition with data contained in the processing elements of the respective row (e.g., see paragraphs 0031 -0032)[Shi taught performing sum of absolute differences].
Shi taught wherein the row ALU is configured to perform argmax with data contained in the processing elements of the respective row (e.g., see paragraph 0033) [note extraction of coordinate of winning SOM neuron provides performing an argmax operation with data of processing elements].
Shi taught further comprising registers (register file(s) 34,48) connected to the row ALU to store a result of the operation (e.g., see paragraphs 0033-0034 and fig. 5).  Dorojevets  taught global accumulator and CPU 400 for processor array (e.g., see fig. 2) (e.g., see fig. 6, step 612).  Dorojevets taught wherein the bank ALU is configured to perform addition with results obtained by the row ALUs (e.g., see fig. 2) (e.g., see fig. 6, step 612). Dorojevets taught wherein the bank ALU is configured to perform argmax with results obtained by the row ALUs (e.g., see fig. 6 ,steps 614,616,618). Dorojevets taught further comprising registers connected to the bank ALU to store a result of the additional operation (e.g., see fig. 2).
However the closest prior art did not disclose among other things: A computing device comprising: an array of processing elements mutually connected to perform single instruction multiple data (SIMD) operations;….; and a cache plurality of caches connected to each processing element to cache data related to the SIMD operations, wherein each cache is associated with a different block of the memory cells, wherein a first cache of a first processing element is connected to a second cache of a second processing element that is adjacent the first processing element in the array of processing elements.  
Claim 17 requires among other things: :”A computing device comprising:…; memory cells connected to each processing element to store data related to the SIMD operations; a cache connected to each processing element to cache data related to the SIMD operations, wherein a first cache of a first processing element is connected to a second cache of a second processing element that is adjacent the first processing element in the array of processing elements; and a write multiplexer including an output connected to the first cache, wherein selectable inputs of the write multiplexer are connected to a register of the first processing element and to the second cache. “
	The closest prior art did not disclose among other things the limitations of claim 17 shown above. 
Claim 22 requires among other things   “A computing device comprising: an array of processing elements mutually connected to perform single instruction multiple data (SIMD) operations;…; a cache connected to each processing element to cache data related to the SIMD operations, wherein a first cache of a first processing element is connected to a second cache of a second processing element that is adjacent the first processing element in the array of processing elements; and a read multiplexer including an output connected to a register of the first processing element, wherein selectable inputs of the read multiplexer are connected to the first cache and to the second cache.” 
The closest prior art does not disclose among other things the limitations of claim 22 shown above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (patent application publication No. 2010/0211757) disclosed systolic data processing apparatus with cache coupled to plural processing elements (e.g., see abstract and fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183